Citation Nr: 1022869	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability

4.  Entitlement to service connection for a disability due to 
painful joints to include as due to an Anthrax vaccination.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served in the Army 
National Guard with active duty for training from February 
1990 to May 1990 and on active duty from July 2004 to April 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2006 and in 
September 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In September 2009, the Veteran appeared at a hearing before a 
Decision Review Officer.  In March 2010, the Veteran appeared 
at a hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the Veteran's file.

The claim of service connection for gastroesophageal reflux 
disease to include as secondary to a cervical spine 
disability and the claim for a total disability rating for 
compensation based on individual unemployability were raised 
by the Veteran at the hearing in April 2010 and are referred 
to the RO for appropriate action.  

The claims of service connection for a cervical spine 
disability, a low back disability, and a left knee disability 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in 
the appeal by the Board, the Veteran withdrew from the appeal 
the claim of service connection for a disability manifested 
by painful joints to include as due to an Anthrax 
vaccination.




CONCLUSION OF LAW

The appeal of the claim of service connection for a 
disability manifested by painful joints to include as due to 
an Anthrax vaccination is withdrawn and the Board does not 
have appellate jurisdiction to review the claim.  38 U.S.C.A. 
§7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 
(2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the fact of whether the Veteran is withdrawing the claim 
of service connection for a disability manifested by painful 
joints to include as due to an Anthrax vaccination is not 
disputed, the law is dispositive, and the provisions of the 
VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal of a 
substantive appeal may be made by the Veteran.  38 C.F.R. § 
20.204.

In September 2009 at a hearing before a Decision Review 
Officer and on the record, which has been reduced to a 
writing, the Veteran withdrew from his appeal the claim of 
service connection for a disability manifested by painful 
joints to include as due to an Anthrax vaccination.



As there remains no allegation of error of fact or law for 
appellate consideration, the Board does not have appellate 
jurisdiction to review the claim.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of service connection for a 
disability manifested by painful joints to include as due to 
an Anthrax vaccination is dismissed because of the lack of 
appellate jurisdiction. 


REMAND

On the claims of service connection for a cervical spine 
disability and for a low back disability, in a statement May 
2010, the Veteran identified recent VA records, pertaining to 
the cervical spine and low back disabilities, which have not 
yet been obtained. 

On the claim of service connection for a left knee 
disability, the service treatment records for the period of 
active duty for training in 1990 show that a bone scan was 
compatible with a stress fracture involving the mid-shaft of 
the left tibia. 

Based on the above, further development is needed under the 
duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA records from the VA 
Medical Center in Augusta, Georgia. 



2.  Afford the Veteran a VA examination 
to determine: 

a).  Whether it is at least as likely 
as not that arthritis of the cervical 
spine and low back is due to the 
Veteran's duties in Iraq, which 
included convoy patrol in a Humvee as a 
machine gunner, which required that the 
Veteran wear heavy body armor.  

b).  If the Veteran has a current left 
knee disability and, if so, whether it 
is at least as likely as not that the 
current left knee disability is related 
to the in-service bone scan that was 
compatible with a stress fracture 
involving the mid-shaft of the left 
tibia.   

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3. On completion of the above, 
adjudicate the claims.  If any benefit 
sought remains adverse to the Veteran, 
then provide him and his representative 
a supplemental statement of the case 
and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


